Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE
 
BETWEEN
 
HERMAN L. ROBINSON AND FIRST FINANCIAL NORTHWEST BANK
 
This Separation Agreement and General Release (“Agreement”) is between Herman L.
Robinson (“Executive”) and FIRST FINANCIAL NORTHWEST BANK (the “Company”),
collectively, the “Parties.”
 
Executive is currently employed as the Company’s Chief Credit Officer.
 
Both Executive and the Company desire to resolve all matters, known or unknown,
arising out of Executive’s employment with and separation from the Company
according to the terms, conditions and consideration included in this Agreement.
 
This Agreement is dated November 9, 2015, for reference purposes, which is the
date that the Company delivered this Agreement to the Executive for
consideration.
 
Based on the above recitals, the Parties agree that the following terms will
apply only if all conditions of this Agreement are met:
 
Article 1.  The Company’s Obligations
 
1.1          Separation Date.  The Parties agree that Executive’s retirement and
resignation from the Company shall be effective on March 31, 2016, which shall
be considered his “Separation Date.” As of January 5, 2016, Executive shall
resign from his position as Chief Credit Officer and from all officer, director
or other positions with the Company, its subsidiaries and affiliates, and this
Agreement shall evidence such resignation for all purposes.  Effective January
6, 2016, Executive shall assume the position of Credit Administrator until the
Separation Date, at which time Executive will resign from that position.  In his
Credit Administrator position, Executive shall no longer be required to work in
the office but shall be available to the Company to assist with various matters
that may arise through the Separation Date (the “Limited Duty Period”). The
Company shall pay Executive’s salary through the Separation Date.
 
1.2          Reimbursement of Business Expenses.  Executive shall submit an
expense report for any reimbursable business expenses no later than thirty (30)
days after the Separation Date.  Such expenses will be paid in accordance with
the Company’s expense reimbursement policy, but no later than thirty (30) days
after submission in accordance with that policy.
 
1.3          Consideration.  In exchange for Executive’s signature on this
Agreement and a second release with substantially the same terms as Section 2.7,
signed on or after March 31, 2016, the Company agrees to provide the following
consideration to Executive.
 
(a)            Pay During Limited Duty Period.  The Company agrees to pay the
Executive the prorated portion of his annual current salary from January 6, 2016
until March 31, 2016, less all lawful and authorized deductions and withholding,
via direct deposit on each of the payroll dates during the Limited Duty Period.
 
(b)            Incentive Payment for 2015.  The Parties agree that Executive
would not otherwise be entitled to an incentive payment for 2015.  However, the
Company will pay Executive the sum of sixty thousand dollars ($60,000) in one
lump sum within seven (7) days of January 5, 2016, provided that Executive
remains in his Chief Credit Officer position with the Company and complies with
the terms of this Agreement through January 5, 2016.
 
(c)           Attorney’s Fees.  The Company shall pay reasonable attorney’s fees
incurred by Executive with regard to review of this Agreement and the second
separation agreement.  The Company
 
 
 

  Executive's Initials HLR

 
 
 
 

--------------------------------------------------------------------------------

 
shall remit payment of the attorney’s fees no later than ten (10) business days
after receiving written confirmation of the amount incurred from the Executive.
 
1.4          Unemployment.  The Parties agree that Executive’s reason for
leaving was a mutually-agreed upon retirement.  The Company will not contest
Executive’s application for unemployment and will not appear at any hearing.
 
1.5          Benefits.  Executive will remain eligible for the Company’s benefit
plans and programs through the Separation Date in accordance with the terms of
those plans and programs.  Pursuant to the terms of the Company’s Employee Stock
Ownership Plan, Executive will receive an allocation for 2015 provided that he
complies with the terms of this Agreement.
 
Article 2.  Executive’s Obligations
 
2.1         Authority.  Executive represents and warrants that he has all
necessary authority to enter into this Agreement (including, on behalf of his
marital community) and that Executive has not transferred any interest in any
claims to his spouse or any third party.
 
2.2         No Additional Compensation or Benefits.  Executive expressly
acknowledges and agrees that he has no claims or entitlement to additional
compensation or benefits of any kind from the Company, past, present or future,
except as set out in this Agreement.
 
2.3         Representations Regarding Employment Status.  Executive understands
that his Separation Date is the date that employment with the Company
ends.  Executive understands that he is not authorized to represent himself as
affiliated in any way with the Company after this date, even if Executive
received separation payments after the Separation Date.
 
2.4         Return of Property.  No later than thirty (30) days after his
Separation Date, Executive agrees to return to the Company all of the Company’s
property in his possession or under his control.
 
2.5        Cooperation Regarding Other Claims; Preservation of Privilege.  If
any claim is asserted by or against the Company as to which he has relevant
knowledge, Executive will reasonably cooperate with the Company in the
prosecution or defense of that claim by providing truthful information and
testimony as reasonably requested by the Company.  Executive will also continue
to respect and preserve the attorney-client privilege and work product doctrine
as to those legal matters to which he was privy during employment.  If the
Company requires Executive’s assistance following the Separation Date, Executive
shall be compensated for his time at an hourly rate equivalent to his salary at
the time of the Separation Date.
 
2.6           Non-Competition and Non-Solicitation.  Through the Separation
Date, Executive shall not be an officer or employee of, or a consultant to any
bank, savings bank, savings and loan association, credit union or similar
financial institution or holding company of any such entity in any county in
which the Company or any other affiliate of the Company operated a full service
branch on the Separation Date.  This Section 2.6 shall not preclude Executive
from serving as a director of any company on or after January 6, 2016.  During
the Limited Duty Period and for a period of six (6) months from the Separation
Date, Executive agrees and covenants not to directly or indirectly solicit,
hire, recruit, attempt to hire or recruit, or induce the termination of
employment of any employee of the Company.  This Section 2.6 shall supersede any
other Agreement in regard to non-competition and non-solicitation.
 
 
 
 
Separation Agreement
Page 2 of 7 
Executive's Initials HLR

 
 
 
 

--------------------------------------------------------------------------------

 
2.7           Waiver and Release.
 
(a)     Executive hereby releases and forever discharges any and all of the
“Released Parties” (defined below) from any and all claims of any kind, known or
unknown, that arose on or before the date that he signed this Agreement,
including without limitation, claims for:
 
 
•
wrongful termination or constructive discharge, including claims based on
violation of public policy; breach of agreements, representations, policies or
practices related to Executive’s relationship with any Released Party; or based
on any legal obligation owed by any Released Party;

 
 
•
violation of federal, state, or local laws, ordinances, or executive orders
prohibiting discrimination, harassment or retaliation, or requiring
accommodation, on the basis of race, ancestry, creed, color, religion, national
origin, pregnancy, childbirth or related medical conditions, families with
children, sex, genetic information, marital status, sexual orientation, gender
expression or gender identity, political ideology, age, honorably discharged
veteran or military status, sensory, physical, or mental impairment or other
legally protected characteristic or activity;

 
 
•
wages (including overtime pay) or compensation of any kind (including attorney’s
fees or costs) to the fullest extent permitted by law;

 
 
•
tortious interference with contract or expectancy; fraud or negligent
misrepresentation; breach of privacy, defamation or libel; intentional or
negligent infliction of emotional distress; unfair labor practices; breach of
fiduciary duty; or any other tort;

 
 
•
violation of the Washington Law Against Discrimination; the Washington
Prohibited Employment Practices Law; the Washington Minimum Wage Act;
Washington’s Little Norris-LaGuardia Act; the Washington Family Leave Act; the
Washington Family Care Act; the Washington Military Family Leave Act; the
Washington law permitting leave for victims of domestic violence, sexual assault
or stalking; the Washington Fair Credit Reporting Act; the retaliation
provisions of the Washington Workers’ Compensation Act; the Washington
Industrial Safety and Health Act (WISHA), including any and all amendments to
the above, to the fullest extent permitted by law;

 
 
•
violation of the Consolidated Omnibus Budget and Reconciliation Act of 1985
(COBRA); the Fair Labor Standards Act (FLSA); the Labor Management Relations Act
(LMRA); the Executive Polygraph Protection Act; the Racketeer Influenced and
Corrupt Organizations Act (RICO); the Electronic Communications Privacy Act; the
Uniform Services Employment and Re-Employment Rights Act (USERRA); the
Sarbanes-Oxley Act; the Civil Rights Act of 1964; Title VII; Sections 1981
through 1988 of Title 42 of the United States Code; the Civil Rights Act of
1991; the Equal Pay Act of 1963; the Lilly Ledbetter Fair Pay Act; the Genetic
Information Nondiscrimination Act of 2008 (GINA); the Americans with
Disabilities Act of 1990 (ADA); the federal Family and Medical Leave Act of 1993
(FMLA); the Worker Adjustment and Retraining Notification Act (WARN); the
Occupational Safety and Health Act (OSHA); the Sarbanes-Oxley Act of 2002; the
Executive Retirement Income Security Act of 1974 (ERISA); the National Labor
Relations Act (NLRA); the Immigration Reform and Control Act (IRCA); including
any and all amendments to the above, to the fullest extent permitted by law;

 
 
Separation Agreement
Page 3 of 7 
Executive's Initials HLR  

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
•
the Age Discrimination in Employment Act of 1967 (ADEA); the Older Workers
Benefit Protection Act (OWBPA); and

 
 
•
violations of all similar federal, state and local laws, to the fullest extent
permitted by law.

 
(b)     “Released Party” or “Released Parties” includes First Financial
Northwest, Inc., First Financial Northwest Bank (as the successor to First
Savings Bank Northwest), First Financial Diversified, and each of its affiliates
(including any partnerships or joint ventures), and the benefit plans of each
such entity; and with respect to each such entity, all past, present and future
Executives, supervisors, managers, fiduciaries, directors, officers, owners,
shareholders, representatives, agents, attorneys, assigns, insurers, whether
acting in their individual or official capacities, and any other persons acting
by, through, under, or in concert with any of the persons or entities listed in
this paragraph; and with respect to each such entity and individual, all
predecessors, successors and assigns.
 
(c)      Executive agrees that, except as may be required by subpoena, court
order, or other force of law, Executive will not in any way assist any
individual or entity in commencing or prosecuting any action or proceeding
against any Released Party connected to any and all matters arising from any
event that has occurred up to the Separation Date.
 
(d)      Executive understands that he is releasing potentially unknown claims,
and that Executive has limited knowledge with respect to some of the claims
being released.  Executive acknowledges that there is a risk that, after signing
this Agreement, he may learn information that might have affected Executive’s
decision to enter into this Agreement.  Executive assumes this risk and all
other risks of any mistake in entering into this Agreement.  Executive
acknowledges that this Agreement and the release and discharge contained herein
are fairly and knowingly made.  Executive is giving up all rights and claims of
any kind, known or unknown, except for the rights specifically given in this
Agreement.
 
(e)     This Agreement does not affect Executive’s rights, if any, to receive
401(k) benefits, medical plan benefits, unemployment compensation or workers’
compensation benefits, nor does it release any claims or rights which as a
matter of law cannot be waived.
 
2.8          Indemnification.  Executive agrees to indemnify and hold Released
Parties harmless from and against all losses, costs, damages or expenses,
including, without limitation, reasonable attorney’s fees incurred, arising out
of a breach of Paragraph 2.7 of this Agreement.  As a material part of this
Agreement, Executive represents and warrants that there are presently no claims
or potential claims that are capable of being asserted against the Released
Parties which he has not asserted or which could be asserted on his behalf or on
behalf of his marital community.
 
2.9         Affirmations.
 
(a)     Executive understands that the Company may deduct lawful and authorized
deductions and withholdings, including federal and any state taxes, from
payments made under this Agreement.  The Company makes no representations as to
the tax consequences to Executive.
 
(b)    Executive affirms that he has disclosed any workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under federal, state, or local laws, including family or medical
leave, paid sick or safe leave, or any other leave mandated by law.
 
(c)    Executive affirms that he has not and will not initiate any suit, action,
or arbitration before any federal, state or local judicial, administrative or
other forum with respect to any
 
 
Separation Agreement
Page 4 of 7 
Executive's Initials HLR  

 
 
 

--------------------------------------------------------------------------------

 
 
matter arising out of or connected with his employment with the Company and/or
the termination of that employment; and that, without subpoena, he will not,
except at the Company’s request, testify in any judicial or administrative
proceedings to which any Released Party is a party regarding any matter
involving the affairs of any Released Party of which Executive has
knowledge.  Nothing in this Agreement precludes Executive from filing a charge
or complaint with an appropriate administrative agency.  However, Executive
agrees that he is not entitled to and will not accept any monetary recovery
directly from the Company as a result of filing such charge or
complaint.  Executive affirms that he has not transferred or assigned any claims
or rights to claims to any other person or entity.
 
(d)    Nothing in this Agreement prohibits Executive from reporting possible
violations of federal, state or local laws or regulations to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the United States Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal, state or local laws or regulations.
Executive does not need prior authorization of any kind to make any such reports
or disclosures and Executive is not required to notify the Company that
Executive has made such reports or disclosures.
 
Article 3.  Older Workers’ Benefit Protection Act Provisions
 
In accordance with the requirements of the Older Workers’ Benefit Protection
Act, Executive expressly acknowledges the following:
 
3.1          Independent Legal Counsel.  Executive is advised and encouraged to
consult with an attorney before signing this Agreement.  Executive acknowledges
that, if he desired to consult an attorney, he had an adequate opportunity to do
so.
 
3.2          Consideration Period.  Executive has twenty-one (21) calendar days
from the date the original Agreement was given to him on November 9, 2015, to
consider this Agreement before signing it.  Executive agrees that any
modifications, material or otherwise, made to this Agreement do not restart or
affect in any manner the original twenty-one (21) calendar day consideration
period.  The twenty-one (21) day period expires on November 30, 2015.  Executive
may use as much or as little of this twenty-one (21) day period as he wishes
before signing.  If Executive does not sign and return this Agreement within
this twenty-one (21) day period, it will not become effective or enforceable,
and Executive will not receive the benefits described in this Agreement.
 
3.3          Revocation Period and Effective Date.  Executive has seven (7)
calendar days after signing this Agreement to revoke it.  To revoke this
Agreement after signing it, Executive must deliver a written notice of
revocation to the Company’s Chief Executive Officer before the seven (7) day
period expires.  This Agreement shall not become effective until the eighth
(8th) calendar day after Executive signs it (“Effective Date”).  If Executive
revokes this Agreement, it will not become effective or enforceable, and he will
not receive the benefits described in this Agreement.
 
3.4         Acceptance.  Executive agrees and accepts this Agreement.  Executive
acknowledges that he has not signed this Agreement relying on anything not set
out herein.  Executive acknowledges that if he is signing this before November
30, 2015, he has decided not to wait for the full twenty-one (21) day period,
even though he has the right to do so.
 
Article 4.  General Provisions
 
4.1        Non-Admission.  This Agreement shall not be construed as an admission
by Executive or any Released Party of any liability, breach of any agreement, or
violation of any statute, law or
 
 
 
Separation Agreement
Page 5 of 7 
Executive's Initials HLR  

 
 
 
 

--------------------------------------------------------------------------------

 
regulation, nor shall it be construed as an admission of any deficient
performance or breach of any professional obligation.
 
4.2        Governing Law.  This Agreement is governed by the laws of the State
of Washington that apply to contracts executed and to be performed entirely
within the State of Washington without giving effect to the rules governing the
conflicts of laws, and without the aid of any canon, custom, or rule of law
requiring construction against the drafter, and regardless of whether a party
changes domicile or residence.
 
 
4.3        Section 409A.  The Parties intend that this Agreement, to the extent
possible, will be administered in accordance with Internal Revenue Code Section
409A (“Section 409A”) and the Treasury Regulations issued thereunder, and will
be interpreted in a manner so that no payments made to Executive under this
Agreement constitute a deferral of compensation or, if so, will constitute a
deferral for which the payment and other terms are compliant with Section 409A
so as to avoid imposition of any additional tax to Executive under Section
409A.  The Company makes no representation or warranty as to the compliance with
Section 409A and shall have no liability to Executive or any other person for
any adverse consequences arising under Section 409A.
 
4.4        Successors and Assigns.  Executive’s obligations will bind his heirs,
successors, and assigns, to the benefit of the Company.  The Company shall have
the right to assign this Agreement to any of the Company’s successors, assigns,
or affiliates or to any entity that, directly or indirectly, is in control of,
is controlled by, or is under common control with the Company.  This Agreement
shall be binding upon the successors and permitted assigns of the Company.
 
4.5        Headings; Definitions.  The headings in the Agreement are for
convenience only and shall not affect the meaning of the terms as set out in the
text.  Any capitalized terms not defined in this Agreement will have the meaning
assigned to those terms in the Employment Agreement.
 
4.6        Attorney’s Fees.  In any dispute involving this Agreement, each Party
shall be responsible for their own attorney’s fees and costs.
 
4.7       Severability.  It is further understood and agreed that if any of the
provisions of this Agreement are held to be invalid or unenforceable, the
remaining provisions shall nevertheless continue to be valid and enforceable.
 
4.8       Complete Agreement.  This Agreement represents and contains the entire
understanding between the Parties in connection with the subject matter of this
Agreement.  It is expressly acknowledged and recognized by all Parties that
there are no oral or written collateral agreements, understandings or
representations between the Parties other than as contained in this
document.  Any modifications to this Agreement must be in writing and signed by
both Parties to be effective.
 
4.9      Counterparts.  This Agreement may be executed in duplicate originals,
each of which is equally admissible in evidence, and each original shall fully
bind each party who executed it.  An e-mailed or facsimile copy of the signature
may be submitted as proof of execution; however, Executive shall send the
original executed agreement by U.S. Mail to the Company’s Vice President of
Human Resources no later than three (3) days after signature.
 
 
Separation Agreement
Page 6 of 7 
Executive's Initials ______ 

 
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement consists of ______ pages, not including any exhibits.
 
 

/s/Herman L. Robinson                                   
11/20/15                                                          HERMAN L.
ROBINSON 
Date
       
Agreed by FIRST FINANCIAL NORTHWEST BANK
      /s/Joseph W. Kiley III                                      
11/20/2015                                                         By: Joseph W.
Kiley III                                    Date   Its: President and Chief
Executive Officer     

 
 


 
Separation Agreement
Page 7 of 7 
Executive's Initials ______ 




--------------------------------------------------------------------------------